Fourth Court of Appeals                         FILED IN
                                                                                        4th COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                        10/26/2015 4:23:18 PM
                                                                                            KEITH E. HOTTLE
                                  NOTIFICATION OF LATE                             RECORD        Clerk


 Court of Appeals No., if known: 04-15-00547-CR

 Trial Court Style: The State of Texas vs. Mark John McGee

 Trial Court No.: 2014-CR-0058

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-
 referenced appeal. The approximate date of trial was: 08/11/15
 The record was originally due: 10/26/15
 I anticipate the length of the record to be: 300 pages

 I am unable to file the record by the date such record is due because [check one]:

        the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

        my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:

              Catching up on appeals and transcript requests while continuing to work in the courts.



        Other. Explain [attach additional pages if needed]:



 I anticipate the record will be completed by:11/25/15
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail or fax to the parties to the judgment or order being appealed.

 Date: 10/26/15                                Signature: /s/Herminia Torres
                                               Printed
                                               Name: Herminia Torres

                                               Title: Deputy Official Court Reporter

Rev. 1.8.14